Citation Nr: 1136714	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-33 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1966 and from June 1966 to September 1976.  The Veteran's service included two tours in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2011, the Veteran and his wife appeared and testified at a Board hearing before the undersigned Acting Veterans Law Judge sitting in Waco, Texas.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to herbicide exposure.  Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962 and ending on May 7, 1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran served in Vietnam during this period.

If a Veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  These diseases include acute and subacute peripheral neuropathy.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which a Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii)(emphasis added).

The Secretary of VA has also determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42, 600 (June 24, 2002).

The Federal Circuit has also held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

During his April 2011 Board hearing, the Veteran testified that did not have any symptoms of peripheral neuropathy during service.  He stated his symptoms began in 2004 and that he diagnosed with lower extremity peripheral neuropathy in 2005 or 2006.

In reviewing the claims file there are no complaints of neuropathy symptoms in service.  In June 1981, the Veteran submitted a private medical statement regarding a painful low back.  His low back pain radiated to his lower extremities.

In June 2005, the Veteran underwent electromyography (EMG) testing of his bilateral lower extremities and his right upper extremity.  The testing revealed "evidence of sensorimotor peripheral polyneuropathy, mainly of axonal type," which was severe in the lower extremities.

In August 2005, the Veteran sought assessment of his "gait problem."  An MRI of his lumbar spine revealed disk desiccation and vacuum phenomenon at L5-S1 with facet joint narrowing the neural foramina.

In a November 2005 treatment record it was noted that the Veteran had worked with ethylene dioxide during his post-service employment.  

In December 2005, VA treatment notes stated that the Veteran had clear sensory and motor neuropathy in the lower extremities that started one year prior and without any obvious cause.   The neuropathy was noted to have characteristics of axonal damage that is perhaps "manifested by the elevated CK, but also has in the tibial nerves a range of conduction that may suggest a demyelinating component."  Several possible etiologies were listed, including vasculitis, inflammatory demyelinating polyneuropathy, or possibly inflammatory compromise of the lumbosacral subarachnoid space "as seen in chronic meningitis."  The physician noted that "more likely than not, this neuropathy may have an autoimmune basis."  Treatment notes included a family medical history significant for cancer and hypocalcaemia.  A December 2005 spinal tap showed normal cerebrospinal fluid except for increased protein and a weakly positive cryoglobulins.

A VA February 2006 note stated that the Veteran had subacute motor and sensory neuropathy with a "so far negative etiological work up except some increased protein in cerebrospinal fluid, likely is acquired autoimmune cause; either vasculitis or chronic inflammatory polyneuropathy."

By April 2006, the etiology of the Veteran's neuropathy was still unclear.  The VA record noted that the preliminary report from Dr. B. did not reveal inflammation in the nerve or muscle.  In September 2007, he was noted to have peripheral neuropathy, possibly supra nuclear palsy or possibly progressive nuclear palsy.

Private treatment records from November 2007 from Dr. J.M. assessed the Veteran with peripheral polyneuropathy likely secondary to Agent Orange exposure.  He also assessed the Veteran with cervical and lumbar radiculopathy.

In April 2011, Dr. J.M. provided a letter in support of the Veteran's claim.  He noted the Veteran had been his patient for five years and was diagnosed with axonal motor peripheral polyneuropathy.  Dr. J.M. noted the Veteran had undergone nerve muscle biopsies and EMG testing.  The Veteran had been treated for "multiple known treatments for axonal motor polyneuropathy" without improvement of his symptoms.  The physician went on to state that the Veteran had no family history of similar illness and with "no previous physical injury to his back or neck to explain his finding and the only connection we have ascertained is exposure to [Agent Orange] during his time" in service.

To summarize, the medical evidence of record is unclear concerning the etiology of the Veteran's claimed peripheral neuropathy.  While private physician J.M. provided a statement that the only ascertainable connection to the Veteran's neuropathy was his herbicide exposure, he did not provide a rationale other than that other multiple known treatments had not been successful.  Additionally, Dr. J.M. noted the Veteran did not have any lumbar injuries to account for the symptoms, but in his treatment notes he had diagnosed the Veteran with lumbar radiculopathy.  VA treatment records indicate that the etiology is unknown.  In order to reconcile the medical evidence of record, the case is remanded in order for the Veteran to be afforded a VA nexus examination.  Lastly, while the claims file contains the April 2006 preliminary report from Dr. B., it does not contain the final report.  Ongoing treatment records should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA that treated him for his claimed neuropathy.  Of particular interest are any private or VA treatment records from 2007 to the present and the final report from Dr. B. (alluded to in the VA April 2006 treatment note).  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA neurology examination, to be performed by a neurologist.  All indicated tests and studies are to be performed.  Prior to the examination, the claims file and a copy of this remand must be made available to the physician for a thorough review of the case.  A notation to the effect that this record review took place must be included in the report.  

Following a review of the claims file, the neurologist is requested to examine the Veteran, order any necessary testing, and provide diagnoses of any neurological conditions currently affecting the Veteran.  The examiner should specifically state whether the Veteran has neuropathy, and if so, whether it is acute, subacute, or neither.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran suffers from any neurological disorder caused by exposure to herbicides in service, or due to any other incident, disease, or injury in service.  

The examiner is reminded that an opinion regarding direct service connection based upon exposure to herbicides is inadequate if he or she renders a negative opinion solely due to the fact that the claimed disorder is not on the list of diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e).  

The physician is requested to cite to the record, and to medical literature, etc. when necessary in order to provide a comprehensive opinion.  The examiner should comment on the April 2011 opinion of private physician J.M. and the various diagnoses theorized in the VA treatment records.  Additionally, the examiner should comment as to the notation that the Veteran was exposed to ethylene dioxide at work.

If the etiology of the claimed neurological disorder is attributed to multiple factors/events, the examiner should specify which symptoms and diagnoses are related to which factors or events.  Opinions should be provided based on the results of a review of the medical and lay evidence of record, results of a thorough examination, and sound medical principles.  A complete rationale must be provided for all opinions rendered.  

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


